Citation Nr: 1522025	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  13-08 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The Veteran served on active duty from January 1972 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran and his spouse testified at a Board hearing in April 2014.  A transcript is of record.


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss, as defined by 38 C.F.R. § 3.385; he also has tinnitus.  

2.  The Veteran's contentions regarding in-service acoustic trauma are credible and consistent with the circumstances of his service. 

3.  The evidence of record, including a March 2014 opinion from the Veteran's private otolaryngologist, indicates that his bilateral hearing loss and tinnitus are the result of acoustic trauma in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



__________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


